Citation Nr: 0302648	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  97-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the knees.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the hips. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the ankles.

(The issue of de novo adjudication of entitlement to service 
connection for bilateral hearing loss, will be the subject of 
a later decision of the Board of Veterans' Appeals (Board).   


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office (M&RO) in 
Wichita, Kansas.

In an August 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for hearing loss.  In the 
remand section of the decision, the Board requested that the 
M&RO adjudicate the claim of entitlement to service 
connection for hearing loss on a de novo basis.  In addition, 
the Board also requested that the M&RO readjudicate the 
issues of whether new and material evidence has been received 
to reopen the claims for service connection arthritis of the 
ankles, hips and knees, in accordance with the holding set 
forth in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The requested development has been completed and the case is 
ready for final appellate review with respect to claims 
addressed herein. 

The Board is undertaking additional development on the issue 
of de novo adjudication of entitlement to service connection 
for bilateral hearing loss, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. 19.9(a)(2)) (2002)  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. 20.903. (2002)).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.

Finally, in the August 1999 decision, the Board requested 
that the M&RO adjudicate the veteran's claims for service 
connection for a liver disorder and defective vision.  As 
these issues have not been developed for appellate review, 
they are referred to the M&RO for appropriate action.


FINDINGS OF FACT

1.  The M&RO has notified the veteran of the evidence needed 
to substantiate his new and material evidence claims, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claims.

2.  In an unappealed August 1992 rating decision, the M&RO 
denied the veteran's claims for service connection for 
arthritis of the knees, hips and ankles.  

3.  The additional evidence pertaining to the veteran's 
knees, hips and ankles received since the August 1992 M&RO 
rating decision, considered in conjunction with the record as 
a whole, is not so significant that it must be considered to 
fairly decide the merits of the claims for service connection 
for arthritis of the knees, hips and ankles.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision that denied the veteran's 
claims for service connection for arthritis of the knees, 
hips and ankles is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2002).

2.  The additional evidence received subsequent to the August 
1992 rating decision is not new and material, and the claims 
for service connection for arthritis of the knees, hips, and 
ankles may not be reopened. 38 U.S.C.A. §§ 5103A, 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  VA also has a 
duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claims.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 1001.  VA stated that, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
Further, in this regard, it is noted that the veteran's 
request to reopen the claims for service connection for 
arthritis of the knees, hips and ankles was received before 
August 29, 2001.  As such, these regulations, as in effect 
prior to August 29, 2001, are applicable to this appeal.

With respect to notice, VA letters to the veteran, to 
specifically include as dated March 7, 2000 and March 10, 
2000, rating decisions, and an August 2002 supplemental 
statement of the case, informed the appellant of the evidence 
necessary to reopen his claims for service connection for 
arthritis of the knees, hips and ankles, as well as VA 
development activity.  In a letter to the M&RO, dated in 
September 2002, the veteran's attorney specifically indicated 
that the veteran did not have any additional evidence to 
submit in support of his claims and it was requested that his 
appeal be forward to the Board.  As such, the VA duty to 
notify has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet App. June 19, 2002).  

With regards to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
veteran has not identified any additional outstanding records 
relevant to either the new and material evidence claims.  As 
noted above, in September 2002, the veteran's representative 
advised the VA that the veteran had no additional evidence in 
support of his claims.  Further development and expending of 
VA's resources in this regard is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).



Applicable Laws and Regulations

Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  It requires that 
the veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.; 38 C.F.R. § 
3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for arthritis may be established based on 
a legal presumption by showing that it was manifested or 
aggravated to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309(a) (2002); 38 C.F.R. § 3.307 (as amended by 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002).  

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Discussion

By a rating decision in August 1992, the RO denied service 
connection for arthritis of the knees, hips and ankles.  No 
appeal was taken from that determination.  As such, it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).  In 
March 1996, the veteran's attorney filed a statement with the 
RO indicating that the veteran desired to reopen his claims 
for service connection for arthritis of the knees, hips and 
ankles.  The August 1992 M&RO rating decision essentially 
denied the veteran's claims on the basis that there was no 
medical evidence of any arthritis of the knees, hips or 
ankles. 

Evidence that was of record at the time of the M&RO's initial 
denial of service connection for arthritis of the knees, hips 
and ankles in August 1992 were the veteran's service medical 
records, which are negative for any diagnosis, complaints, or 
findings of arthritis of the knees, hips or ankles.  

Also, of record at the time of the M&RO's August 1992 
decision were numerous VA and private medical reports, dating 
from 1972-1992.  When examined by VA in May 1972, three 
months after service discharge, no diagnosis was rendered and 
the appellant did not report complaints relevant to the 
knees, ankles or hips at that time.  The appellant's 
statements and other medical records considered by the M&RO 
in 1992 otherwise primarily reflected findings and arguments 
pertinent to disabilities other than the veteran's knees, 
hips and ankles. 

The basis for the M&RO's August 1992 decision is that there 
was no evidence of current arthritis of the knees, ankles or 
hips which is causally related to the appellant's period of 
active service or that was manifested to a compensable degree 
within a year of discharge from service.  Since the August 
1992 decision, numerous VA and private medical records, 
dating from 1992-2002, have been received.  Some of the 
additionally received records are merely duplicative of 
records already in the claims file and considered at the time 
of the M&RO's August 1992 decision.  These are not new.  
Furthermore, a large portion of the additionally received 
statements and medical records are pertinent to disabilities 
other than those on appeal.  As such, they are simply not 
material to the matters of entitlement to service connection 
for arthritis of the knees, hips and ankles.  

The evidence added to the record also includes statements 
from the veteran.  In his statements, the veteran has 
essentially stated his belief that he currently has arthritis 
of the knees, hips and ankles which had their onset during 
his active service.  Although the veteran is competent to 
testify to matters susceptible to lay observation, as a lay 
person, he is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his 
statements are not so significant that they must be 
considered to fairly decide the merits of the veteran's 
claims.

The other evidence added to the record simply is not relevant 
to whether the veteran has arthritis of the knees, hips and 
ankles which is etiologically related to service or was 
manifested to a compensable degree within one year of his 
discharge from service.  Therefore, it is not material.

Overall, the additional VA and private records are not 
material since they do not suggest that the veteran currently 
has arthritis of the knees, hips or ankles which is 
etiologically related to service or was manifested to a 
compensable degree within a year of discharge from service.

Accordingly, reopening of the claims for service connection 
for arthritis of the knees, hips and claims is not in order.


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for arthritis of the knees is denied.  

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for arthritis of the hips is denied.  

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for arthritis of the ankles is denied.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

